ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Baum, 2012 IL App (4th) 120285




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellant, v.
Caption                    MASON S. BAUM, Defendant-Appellee.



District & No.             Fourth District
                           Docket No. 4-12-0285


Filed                      November 8, 2012


Held                       Charges of criminal sexual assault were properly dismissed on the ground
(Note: This syllabus       that defendant was under 17 years of age at the time of the alleged
constitutes no part of     offenses and none of the exceptions in the Juvenile Court Act allowing
the opinion of the court   the criminal prosecution of a person under 17 applied.
but has been prepared
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Macon County, No. 11-CF-1708; the
Review                     Hon. Thomas E. Griffith, Jr., Judge, presiding.



Judgment                   Affirmed.
Counsel on                 Jack Ahola, State’s Attorney, of Decatur (Patrick Delfino, Robert J.
Appeal                     Biderman, and David E. Mannchen, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.

                           Gary F. Geisler, of Geisler Law Offices, of Decatur, for appellee.


Panel                      JUSTICE COOK delivered the judgment of the court, with opinion.
                           Presiding Justice Turner and Justice Pope concurred in the judgment and
                           opinion.




                                              OPINION

¶1          In February 2012, the trial court granted defendant Mason S. Baum’s motion to dismiss
        the State’s criminal charges against him, finding that, because defendant was younger than
        17 years old when the alleged crimes occurred, the State was required to initiate charges
        against him in a juvenile delinquency petition. The State appeals, arguing it should not have
        been precluded from charging defendant in criminal, as opposed to delinquency, proceedings.
        We disagree and affirm.

¶2                                        I. BACKGROUND
¶3          In May 2011, M.M., then 13 years old, came forward with allegations of three separate
        incidents occurring between January 2004 and August 2009 when, she said, defendant
        molested her. The first alleged incident occurred when M.M. was 6 and defendant was 12
        years old; the last occurred when M.M. was 10 and defendant was 16. In December 2011,
        the State charged defendant by information with three counts of criminal sexual assault. 720
        ILCS 5/12-13(a)(2) (West 2008). Defendant, who was born August 20, 1992, was 19 years
        old when the State filed its charges.
¶4          In February 2012, defendant moved to dismiss the charges, asserting, as the trial court
        paraphrased, “that the cause should be in juvenile court instead of adult court” since
        defendant was not yet 17 years old when the alleged crimes were supposed to have been
        committed. At a hearing later that month, the parties stipulated to the controlling facts
        concerning defendant’s age when the alleged crimes occurred. The court concluded that the
        charges should have been brought in juvenile court. Defendant conceded that the State could
        refile the charges by delinquency petition in juvenile court. The court offered “to enter an
        Order transferring this to juvenile court” for the State; the State declined. The court’s docket
        entry stated, in relevant part, “The Defendant’s Motion to Dismiss shall be granted on the
        basis the Court does not have jurisdiction over the Defendant as to this series of charges


                                                  -2-
       based on the Defendant’s age at the time of the alleged offense.”
¶5          In March 2012, the trial court denied the State’s motion to reconsider. The court stated
       at the hearing on the State’s motion, “[O]bviously, this case can be filed *** in juvenile
       court. A motion *** can be filed to transfer the case from juvenile court to adult court, and
       it’s obviously within the discretion of [the juvenile court judge] *** whether or not to
       transfer it to adult court. And then if it is transferred to adult court, obviously, criminal
       charges can be sustained, of course, if they can be proven at that time.”
¶6          The day that the trial court denied the State’s motion to reconsider, the State filed its
       notice of appeal and certificate of impairment, effecting this appeal.

¶7                                          II. ANALYSIS
¶8          On appeal, the State argues the trial court erred in dismissing the charges against
       defendant. Specifically, the State contends that it should not have been precluded from
       charging defendant by information rather than delinquency petition. We disagree that the
       court erred.
¶9          Whether the criminal charges against defendant were properly filed in the form of an
       information in the trial court is a legal question involving statutory interpretation.
       Accordingly, de novo review is appropriate. See Douglas R.S. v. Jennifer A.S., 2012 IL App
       (5th) 110321, ¶ 4, 968 N.E.2d 201.
¶ 10        Section 5-120 of the Juvenile Court Act of 1987 (705 ILCS 405/5-120 (West 2008)),
       entitled “Exclusive jurisdiction,” defines the persons and crimes covered by delinquency
       proceedings, as opposed to criminal prosecutions. It provides that the State may institute
       juvenile delinquency proceedings “concerning any minor who prior to the minor’s 17th
       birthday has violated or attempted to violate, regardless of where the act occurred, any
       federal or State law or municipal or county ordinance.” 705 ILCS 405/5-120 (West 2008).
       Subject to enumerated exceptions, “no minor who was under 17 years of age at the time of
       the alleged offense may be prosecuted under the criminal laws of this State.” 705 ILCS
       405/5-120 (West 2008).
¶ 11        In this case, defendant was no older than 16 when he allegedly committed criminal sexual
       assault, and none of the exceptions allowing the State to prosecute him under the criminal
       laws apply. Accordingly, the State was unauthorized to charge defendant as it did, and the
       trial court did not err in granting defendant’s motion to dismiss the charges, since the State
       was unwilling to accept a transfer of the charges to juvenile court.
¶ 12        Peering into the future of the proceedings against defendant concerning these alleged
       crimes, the State predicts that the trial court’s judgment will have the effect of “shield[ing
       defendant] from prosecution.” On that basis, the State asks us to overlook the clear
       application of the relevant statute to the facts here. We will not do so. Moreover, to the extent
       the State’s argument invites us to speculate or advise the parties as to future litigation and
       the possible application of other laws not yet at issue in this case, we decline. See In re Luis
       R., 239 Ill. 2d 295, 306, 941 N.E.2d 136, 143 (2010) (“It is well settled that Illinois courts
       cannot pass judgment on mere abstract propositions of law, render an advisory opinion, or
       give legal advice as to future events.” (Internal quotation marks omitted.)).

                                                 -3-
¶ 13       Finally, the State argues the trial court erred in ruling that it lacked jurisdiction in this
       case. We agree with the State that the court had both subject-matter and personal jurisdiction
       here because (1) the criminal charges alleged the existence of a justiciable matter under
       section 12-13(a)(2) of the Criminal Code of 1961 (720 ILCS 5/12-13(a)(2) (West 2008)) over
       which the circuit courts have authority to preside and (2) by appearing in these proceedings,
       defendant waived any objection based on the court’s lack of personal jurisdiction. See Luis
       R., 239 Ill. 2d at 302-03, 305, 941 N.E.2d at 141, 142 (holding the trial court had subject-
       matter and personal jurisdiction). However, the court never ruled that it lacked subject-matter
       or personal jurisdiction; instead, the court’s judgment was clearly based on the application
       of section 5-120 of the Juvenile Court Act. The language in the docket entry corresponding
       to the February 2011 hearing on defendant’s motion to dismiss (“The Defendant’s Motion
       to Dismiss shall be granted on the basis the Court does not have jurisdiction over the
       Defendant as to this series of charges based on the Defendant’s age at the time of the alleged
       offense.”) inexactly uses “jurisdiction” but gets its point across, in light of the proceedings
       on the motion to dismiss, the parties’ arguments, and the court’s oral pronouncements at the
       hearing. Cf. Luis R., 239 Ill. 2d at 312, 941 N.E.2d at 146 (Burke, J., dissenting, joined by
       Freeman, J.) (“[I]sn’t it more likely that when the circuit court ruled that it did not have
       ‘jurisdiction’ it meant, like the respondent, that the petition was ‘legally defective in that
       respondent falls outside the class of persons against whom such petitions may lawfully be
       filed’?”).

¶ 14                                   III. CONCLUSION
¶ 15       For the foregoing reasons, we affirm the trial court’s judgment.

¶ 16       Affirmed.




                                                 -4-